Rose, J.
Plaintiff brought this action in the district court for Holt county to recover $3,331 for injuries to real estate and personal property situated in Lawrence county, South Dakota. Defendant demurred to the petition on the ground, among others, that the court had no jurisdiction of the subject matter of the suit. The demurrer was sustained. Plaintiff refused to plead further and elected to stand upon his petition. A dismissal of the action followed, and plaintiff has appealed.
The decision is controlled by the case of Kroll v. Chicago, B.& Q. R. Co., ante, p. 322. For the reasons therein stated, the judgment is
Affirmed.
Fawcett and Hamer, JJ., not sitting.